Appellant was convicted of "aiding and abetting in embezzlement," as stated by the judgment.
It is claimed by both sides that the indictment was preferred under article 523, Penal Code, which as to the offenses charged is: "Every president, cashier, director, teller, clerk or agent of any State bank, . . . incorporated under the laws of Texas, who embezzles, abstracts or wilfully misapplies any of the moneys, funds or credits of such State bank, . . . with intent in either case to defraud such State bank, or any other corporation, body politic or any individual, person, firm or association, . . . and every person who, with like intent, aids or abets any officer, clerk or agent in any violation of this article, shall be deemed guilty of a felony, and shall, upon conviction, be imprisoned in the State penitentiary for a term of not less than five years nor more than ten years." As will be seen from the indictment, it has some indications of having been preferred under article 96, Penal Code, also.
The appellant contends that the indictment is in two counts; the State, that it is in one only. Omitting the usual commencement about the organization of the grand jury and the usual concluding part, the indictment is: "That at the time and all the times herein alleged The Guaranty State Bank of Mt. Selman, at Mt. Selman, Texas, was a State banking association, which had been theretofore duly and legally incorporated, created, organized and established under and by virtue of the Acts of the Legislature of the State of Texas and under the laws of said State in such cases made and provided and was then and there existing and doing a banking business as a State bank of deposit and discount at the town of Mt. Selman, State of Texas, County of Cherokee, and at all times herein alleged, one A.E. Burns was the cashier of said The Guaranty State Bank of Mt. Selman. And that heretofore, towit: on or about the 15th day of December, A.D. 1915, one H.W. Ferguson did then and there, knowingly, wilfully, fraudulently and unlawfully and with the intent in him, the said H.W. Ferguson, to injure and defraud the said State bank, aid and abet the said A.E. Burns, he being then and there cashier as aforesaid, then and there unlawfully and fraudulently secrete and take and to embezzle, abstract and wilfully misapply certain of the moneys, funds and credits of the said State bank for the use, benefit and advantage of him, the said H.W. Ferguson, and for the use, benefit and advantage of a person and persons other than the said State bank, the name and names of said person and persons being to the grand jurors unknown, towit, the sum of $5000, in current money of the United States of the value of $5000 and the funds and credits of the value of $5000, then and there *Page 386 
belonging to and being the property of the said State bank, without the knowledge and consent of said bank and its board of directors; that is to say, the said A.E. Burns heretofore, towit: on the day and year last aforesaid in said county and State being then and there cashier as aforesaid, aided and abetted by the said H.W. Ferguson, did then and there knowingly, unlawfully and fraudulently and with the intent to injure and defraud said State bank, unlawfully and fraudulently secrete and take and wilfully embezzle, abstract and misapply certain of the moneys, funds and credits of the said State bank amounting to the sum of $5000 and of the value of $5000, a more particular description of which is to the grand jurors unknown and can not be given by the grand jury, in the manner and by the means to the grand jurors unknown, and the said A.E. Burns, by virtue of his cashiership as aforesaid was the receiver and controller of and having charge of the moneys, funds and credits of the said The Guaranty State Bank of Mt. Selman, and he, the said A.E. Burns, had received and there had come into his hands and was then and there in his possession as such cashier by virtue of the power of control, direction and management, said A.E. Burns had as cashier as aforesaid, over the moneys, funds and credits of said banking association, did then and there wilfully, fraudulently and unlawfully secrete and take and embezzle, abstract and wilfully misapply moneys, funds and credits belonging to said bank, towit: amounting to the sum of five thousand dollars current money of the United States of America and the funds and credits of said bank to the value of and to the amount of $5000, a better description of which is to the grand jurors unknown and can not be given by the grand jury, which sum of moneys, funds and credits he, the said A.E. Burns, did then and there unlawfully and fraudulently secrete and take from and out of the moneys, funds and credits then and there belonging to and being the property of said State bank without the knowledge and consent of said State bank and its board of directors, said sum of $5000, a more particular description of which said moneys, funds and credits so embezzled, abstracted and wilfully misapplied being to the grand jurors unknown, and same were taken without lawful authority, as they, the said H.W. Ferguson and A.E. Burns, and each of them, then and there well knew and the said sum was then and there wilfully, wrongfully and unlawfully appropriated and converted to the use, benefit and advantage of the said H.W. Ferguson and of the said A.E. Burns, and each of them, and for the use, benefit and advantage of a person and persons other than the said State bank, the name and names of said person and persons to this grand jury unknown and the said H.W. Ferguson knowingly, wilfully, fraudulently and unlawfully aided and abetted the said A.E. Burns, cashier as aforesaid, therein with the intent in and of him, the said H.W. Ferguson, to injure and defraud said State bank."
We have carefully and repeatedly studied this indictment and conclude that it is in one count only. The appellant made a motion to *Page 387 
quash it on various grounds, one being "because the language and allegations thereof are confused, indefinite and unintelligible." We think this ground of the motion is good and should have been sustained. If it can be considered to charge any offense at all, it in one count, charges three separate and distinct offenses, towit: (1) aiding and abetting embezzlement; (2) aiding and abetting, abstracting, and (3) aiding and abetting, wilfully misapplying — the public moneys, funds, etc., of said State bank.
We have not quoted all of the statute (art. 523) but have omitted that part of it which has no application herein. The parts omitted also prescribe some separate and distinct offenses in addition to those we have mentioned above. This statute, and the indictment under it, does not come within the well settled principle that when a statute prescribes two or more ways that a given offense can be committed, the indictment can allege all the ways conjunctively and sustain a conviction if either is properly proven, but instead, this statute does not prescribe three separate and distinct ways of committing any given offense, but prescribes three separate and distinct offenses. Hence, we think the indictment is fatally defective, because in one count it charges three separate and distinct offenses if, as stated, it charges any offense at all.
In criminal pleading, it is always permissible and commendable, when necessary or proper to charge an accused with the offense in separate counts, in order to meet the proof as it may develop. Under this statute each and every separate and distinct act of embezzlement, or of abstracting, or of wilfully misapplying, is a separate and distinct offense and can be preferred, and probably should be, in separate and distinct indictments. However, we see no necessity in the disposition we make of this case of discussing anything further in connection with the law or the indictment.
There is one matter, however, we will call attention to, and that is, the statement of facts embraces questions and answers, objections and arguments, remarks of the court and many other things it ought not to contain. If we had ever reached it herein, doubtless if the Assistant Attorney General had made a motion to strike out the statement of facts and not consider it because of the way it was made up, in all probability we would have sustained his motion. The statute on this subject and the many decisions are so clear and distinct to the effect that such a statement of facts will be struck out and not considered, but will not cite them again now.
The judgment is reversed and the cause dismissed.
Reversed and dismissed.
                          ON REHEARING.                       November 15, 1916.